Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Applicant's arguments filed 11/11/2021 have been fully considered.
Regarding arguments in claim 1 that in the teachings of Buerger the brush 7 is not coupled to the laser 4, it is not persuasive. For example, as illustrated in Figs. 4 and 5 in the teachings of applicant, after the manufacturing head 116 applies energy to one layer in the powder bed in Fig. 4 then in Fig. 5, the surface smoothing head 120 smooths the layer. This process is called that the manufacturing head 116 is coupled to the surface smoothing head 120. The laser 4 and the brush 7 in Fig. 2 in the teachings of Buerger do the same thing like the manufacturing head 116 and the surface smoothing head 120 do. So in the teachings of Buerger the brush 7 is coupled to the laser 4. 
For example, as illustrated in Fig, 2, after the brush 7 is moving to the solid layer 14 and finish the cleaning job, the laser 4 is applied to the solid layer 14. Thus, the brush 7 and the laser 4 have a working sequences. In other words, they couple together in the printing process. 
Regarding arguments in claim 1 that none of Buerger, Bamberg, or Meess discloses an additive manufacturing head directly coupled to a surface smoothing head, both of which emit laser beams or electron beams, it is not persuasive.
 Bamberg discloses that, as illustrated in Figs. 1-2, instead of the ultrasonic impact treatment illustrated in Figs. 2-5, it is of course also possible to carry out a laser shock peening (emitting a second energy), instead of tool 17 that acts on the component 3 or 3’, a 
However, Buerger does not explicitly disclose that the brush and the additive manufacturing head are directly connected.      
In the same field of endeavor, multi-tool manufacturing system, Meess discloses that, as illustrated in Figs. 1C-1E, the one or more robots 112a and 112b can move in a build volume that is within a region that is approximately within the dimensions of the periphery of the build platform 106 ([0034], lines 3-6). As shown in Fig. 1E, the multi-tool manufacturing system can magnetically secure a robot (e.g., robots 112a and 112b by magnetic attraction to a ceiling 134 or a support on the ceiling 134 over the build platform 106) allowing the robot to traverse the build platform 106 without a fixed or static mechanism ([0035]). The multi-tool manufacturing system 100 (as shown in Fig. 1A) can include two robots, e.g., robots 112a and 112b, that perform additive manufacturing ([0028], lines 1-3). A robot can also refer to a manufacturing tool, i.e., an interchangeable robot can refer to an interchangeable manufacturing tool. A manufacturing tool is an instrument that is used to perform a manufacturing operation, e.g., a print head (or an additive manufacturing head), a mill (or a surface smoothing head), or an assembly arm. The robot can be in a cantilevered geometry. That is, the robot can include a rigid structural member that projects from a support ([0028], lines 1-8 from bottom). Thus, Meess discloses that, the additive manufacturing head is moveably coupled to the surface smoothing head by an articulating arm or member as a mounting coupling. 

Regarding arguments that Meess discloses the robots 112a and 112b are connected to the ceiling 134, but are not directly coupled together, it is not persuasive. As illustrated in Fig. 16 in the teachings of Applicant, the smoothing head 120 and the manufacturing head 116 are connected by a mounting coupling 210. Here, the mounting coupling 210 can be equivalence to the ceiling (member) 134 in the teachings of Meess.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741

 /MATTHEW J DANIELS/ Primary Examiner, Art Unit 1742